DETAILED ACTION
This non-final office action is in response to claims filed 11/12/2019.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because there appears to be a grammatical error. Lines 5-7 of the abstract recite “Where these additional files are identifies in subfolders, they can also be transferred along with the original set of files.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Disk 1022.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-7 and 15-20 do not fall within at least one of the four categories of patent eligible subject matter. [00106] of the specification states “processors and storage devices may be virtualized or logically represented”, thus the claimed processor, memory, and storage medium could be implemented using software. Therefore the claims do not require a physical or tangible form and are drawn to software per se. This rejection can be overcome by amending the claims to recite a hardware or physical processor, memory, or storage medium. 
Claims 15-20 do not fall within at least one of the four categories of patent eligible subject matter because [0089] of the specification only provides non-limiting examples of what a “computer-readable storage medium” could be and does not explicitly state that it excludes 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pajak (US 5,388,196) in view of Arrasvuori (US 2013/0110974).
Regarding Independent Claim 1,
Pajak teaches a system, comprising:
a processor (Col. 7 19-42: The system comprises a CPU); and
a memory that stores executable instructions that, when executed by the first processor, facilitate performance of operations (Col. 10 26-47: The system comprises a disk drive and files), comprising:
receiving a first user input via a user interface indicative of a transfer at least a first file and a second file from a source folder to a destination folder, the (Col. 13 24-33: Moving a folder icon will also move the file icons inside the folder to a desired location. Two files (DemoDoc3 and DemoDoc4) are named according to a sequence in Fig. 8);
in response to the receiving the first user input, identifying a subfolder of the source folder (Col. 13 24-33, Fig. 8: Selecting a folder will automatically select the file icons inside the folder including any subfolders);
determining that there is a third file located in the subfolder […] (Col. 13 24-33, Fig 6: ChildFolderA1 contains the files DemoDoc3 and DemoDoc4. ChildChildFolderA, which is inside ChildFolderA1, contains the files DemoDoc7 and DemoDoc8. Selection of a root folder (e.g., ChildFolderA1) causes the contents of the folder to also be selected); and
in response to the determining that there is a third file located in the subfolder […] transferring the first file, the second file, and the third file to the destination folder (Col. 13 24-33: The entire contents of the folder are moved in response to the input from the user).
	Pajak does not teach:
determining that there is a third file located in the subfolder that is named according to the sequencing of files; and
in response to the determining that there is a third file located in the subfolder that is named according to the sequencing of files, transferring the first file, the second file, and the third file to the destination folder.

determining that there is a third file located in the subfolder that is named according to a specified keyword ([0049]: Copy detector 207 may detect a keyword as input at a file viewer application for specifying a particular file name for searching through a number of files at a source); and
in response to the determining that there is a third file located in the subfolder that is named according to the specified keyword, transferring the first file, the second file, and the third file to the destination folder ([0039], [0059]-[0063]: A user input may transfer all files matching the user specified keyword).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pajak and Arrasvuori so that in response to determining that the third file located in a subfolder is named according to a sequence, transferring the files to the destination folder. Pajak teaches filenames named according to a sequence while Arrasvuori teaches determining if filenames contain a user specified keyword. A user specified keyword could be based on the naming sequence of a file.
One of ordinary skill in the art would be motivated to do so because all the claimed elements were known in the prior art. The prior art references include each claimed element, although not in a single prior art reference with the only difference between the claimed invention and the prior art references being the lack of combination of the elements in a single prior art reference. One of ordinary skill in the art would understand that the results of the combination were predictable. Transferring a set of files associated with a common filename would provide logical organization of files in a hierarchical file system according to naming, 

Regarding Dependent Claim 2,
	Pajak and Arrasvuori teach the system of claim 1. Pajak further teaches wherein the operations further comprise receiving user input indicative of a selection of the third file for the transferring to the destination folder (Col. 13 24-33, Fig. 8: Selecting a folder will automatically select the file icons inside the folder including any subfolders). Arrasvuori further teaches presenting an indication that the third file is named according to the specified keyword via the user interface ([0113]-[0115]: If the user specified keyword matches the name of a file an indication of one or more files may be provided).

Regarding Dependent Claim 3,
Pajak and Arrasvuori teach the system of claim 1. Arrasvuori further teaches wherein the operations further comprise:
presenting an indication that the third file is named according to the specified keyword via the user interface, and that there is a fourth file located in the subfolder that is named according to the specified keyword via the user interface ([0113]-[0115]: If the user specified keyword matches the name of a file an indication of one or more files may be provided); and
receiving user input indicative of a first selection of the third file for the transferring to the destination folder without receiving user input indicative of a second selection of the fourth file for the transferring to the destination folder ([0033]: Partial copying of files may be performed).

Regarding Dependent Claim 4,
Pajak and Arrasvuori teach the system of claim 1. Arrasvuori further teaches wherein the operations further comprise:
presenting an indication that the third file is named according to the specified keyword via the user interface, and that there is a fourth file located in the subfolder that is named according to the specified keyword in the user interface ([0113]-[0115]: If the user specified keyword matches the name of a file an indication of one or more files may be provided); and
receiving user input indicative of a selection of the third file and the fourth file for the transferring to the destination folder, wherein the transferring the first file, the second file, and the third file to the destination folder comprises transferring the fourth file to the destination folder ([0039], [0059]-[0063]: A user input may transfer all files matching the user specified keyword).  



Pajak and Arrasvuori teach the system of claim 1. Pajak further teaches wherein the identifying the subfolder of the source folder is performed in response to receiving user input via the user interface indicative of checking subfolders (Col. 13 24-33, Fig. 8: Selecting a folder will automatically select the file icons inside the folder including any subfolders).

Regarding Dependent Claim 7,
Pajak and Arrasvuori teach the system of claim 1. Pajak further teaches wherein the identifying the subfolder of the source folder comprises enumerating a group of subfolders of the source folder that comprises the subfolder (Col. 13 24-33, Fig. 8: Selecting a folder will automatically select the file icons inside the folder including any subfolders. Fig. 8 illustrates a hierarchical folder display with nested folders);

Regarding Independent Claim 8,
Pajak teaches a method, comprising:
receiving, by a system comprising a processor (Col. 7 19-42: The system comprises a CPU), a user input at a user interface indicative of transferring at least a first file and a second file from a source folder to a destination folder, the first file and the second file being named according to a sequencing process employed by the system (Col. 13 24-33: Moving a folder icon will also move the file icons inside the folder to a desired location. Two files (DemoDoc3 and DemoDoc4) are named according to a sequence in Fig. 8);
 (Col. 13 24-33, Fig 6: ChildFolderA1 contains the files DemoDoc3 and DemoDoc4. ChildChildFolderA, which is inside ChildFolderA1, contains the files DemoDoc7 and DemoDoc8. Selection of a root folder (e.g., ChildFolderA1) causes the contents of the folder to also be selected); and
in response to the determining that there is a third file located in the subfolder […], performing, by the system, the transferring of the first file, the second file, and the third file to the destination folder (Col. 13 24-33: The entire contents of the folder is moved in response to the input from the user).
	Pajak does not teach:
determining, by the system, that there is a third file located in a subfolder of the source folder that is named according to the sequencing process; and
in response to the determining that there is a third file located in the subfolder that is named according to the sequencing process, performing, by the system, the transferring of the first file, the second file, and the third file to the destination folder.
	However, Arrasvuori teaches:
determining, by the system, that there is a third file located in a subfolder of the source folder that is named according to a specified keyword ([0049]: Copy detector 207 may detect a keyword as input at a file viewer application for specifying a particular file name for searching through a number of files at a source); and
in response to the determining that there is a third file located in the subfolder that is named according to the specified keyword, performing, by the system, the ([0039], [0059]-[0063]: A user input may transfer all files matching the user specified keyword).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pajak and Arrasvuori so that in response to determining that the third file located in a subfolder is named according to a sequence, transferring the files to the destination folder. Pajak teaches filenames named according to a sequence while Arrasvuori teaches determining if filenames contain a user specified keyword. A user specified keyword could be based on the naming sequence of a file.
One of ordinary skill in the art would be motivated to do so because all the claimed elements were known in the prior art. The prior art references include each claimed element, although not in a single prior art reference with the only difference between the claimed invention and the prior art references being the lack of combination of the elements in a single prior art reference. One of ordinary skill in the art would understand that the results of the combination were predictable. Transferring a set of files associated with a common filename would provide logical organization of files in a hierarchical file system according to naming, grouping, and sequencing rules. Therefore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 416, 82 USPQ2d at 1395).


Pajak and Arrasvuori teach the method of claim 8. Arrasvuori further teaches identifying, by the system, the specified keyword based on a first name of the first file and a second name of the second file ([0070]: Along with providing a user specified keyword to match a filename, the user can provide a filter for a file type).

Regarding Dependent Claim 10,
Pajak and Arrasvuori teach the method of claim 8. Arrasvuori further teaches determining, by the system, that there is a fourth file located in a first parent folder that is named according to the specified keyword ([0079]: Configuration settings of the user interface causes the entirety of the included data sources to be searched. Therefore if a matching file is located in a parent folder then it will be identified).  

Regarding Dependent Claim 11,
Pajak and Arrasvuori teach the method of claim 10. Arrasvuori further teaches in response to the determining that there is the fourth file located in the first parent folder that is named according to the specified keyword, the transferring further comprises transferring the fourth file to the destination folder ([0039], [0059]-[0063]: A user input may transfer all files matching the user specified keyword).

Regarding Dependent Claim 12,
This claim is similar in scope as claim 7 therefore it is rejected using the same rationale.

Regarding Dependent Claim 14,
Pajak and Arrasvuori teach the method of claim 8. Arrasvuori further teaches:
identifying, by the system, at least one file named according to the specified keyword and that comprises the third file in the group of subfolders ([0032], 0049]: Copy detector 207 may detect a keyword as input at a file viewer application for specifying a particular file name for searching through a number of files at a source. The source comprises a data store containing a file system that is viewable using a file viewer); and
in response to the determining that there is the third file in the subfolder that is named according to the specified keyword, performing the transferring of the first file, the second file, and the third file to the destination folder ([0039], [0059]-[0063]: A user input may transfer all files matching the user specified keyword).  

Regarding Independent Claim 15,
This claim is similar in scope as claim 8 therefore it is rejected using the same rationale.

Regarding Dependent Claim 16,
Pajak and Arrasvuori teach the computer-readable storage medium of claim 15. Arrasvuori further teaches wherein the operations further comprise: in response to the determining that there is a fourth file located in a second subfolder of the first subfolder that is named according to the specified keyword, further transferring the fourth file to the destination ([0079]: Configuration settings of the user interface causes the entirety of the included data sources to be searched. Therefore if a matching file is located in a parent folder then it will be identified).

Regarding Dependent Claim 17,
Pajak and Arrasvuori teach the computer-readable storage medium of claim 15. Pajak further teaches wherein the first file, the second file and the third file comprise respective computer files stored in a computer file system structure that comprises the source folder and the first subfolder (Col. 13 24-33, Fig 6: ChildFolderA1 contains the files DemoDoc3 and DemoDoc4. ChildChildFolderA, which is inside ChildFolderA1, contains the files DemoDoc7 and DemoDoc8. Selection of a root folder (e.g., ChildFolderA1) causes the contents of the folder to also be selected).

Regarding Dependent Claim 18,
Pajak and Arrasvuori teach the computer-readable storage medium of claim 15. Arrasvuori further teaches presenting a user interface that accepts user input indicative of transferring a defined number of files identified in subfolders of the source folder ([0033]: Partial copying of files may be performed).

Regarding Dependent Claim 19,
Pajak and Arrasvuori teach the computer-readable storage medium of claim 15. Pajak further teaches wherein the source folder and the first subfolder comprise a folder hierarchy (Col. 13 24-33: Fig. 8 illustrates a hierarchical folder display with nested folders), and wherein the operations further comprise: maintaining the folder hierarchy in the destination folder when performing the transferring (Col. 13 53-64: Icons can be moved and copied onto individual icons in a hierarchically nested container display. Icons can also be moved and copied into a hierarchically nested container between items).

Regarding Dependent Claim 20,
Pajak and Arrasvuori teach the computer-readable storage medium of claim 15. Pajak further teaches wherein the source folder and the first subfolder comprise a folder hierarchy, and wherein the transferring further comprises: transferring the first file, the second file, and the third file to a same folder of the destination folder (Col. 13 24-33, Fig 6: Folders and icons are stored in a hierarchical arrangement. Users are able to transfer files to a user specified location).  

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pajak (US 5,388,196) in view of Arrasvuori (US 2013/0110974) in further view of Chen (US 2011/0055345).
Regarding Dependent Claim 5,
Pajak and Arrasvuori teach the system of claim 1, but do not teach wherein the operations further comprise: presenting both a first name of the first file and a second name of the second file with one entry in user interface.
([0033]-[0034]: filenames of photo1.jpg and phot2.jpg may be presented using one entry (i.e., on a single line of a user interface)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pajak and Arrasvuori with Chen so that the first and second file names are presented with one entry in a user interface.
One of ordinary skill in the art would be motivated to do so because all the claimed elements were known in the prior art. The prior art references include each claimed element, although not in a single prior art reference with the only difference between the claimed invention and the prior art references being the lack of combination of the elements in a single prior art reference. One of ordinary skill in the art would understand that the results of the combination were predictable. By combining the filenames of the first and second files, the user interface would save screen space by presenting the file names on a single line. Therefore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 416, 82 USPQ2d at 1395).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pajak (US 5,388,196) in view of Arrasvuori (US 2013/0110974) in further view of Farmer (US 2004/0133575).
Regarding Dependent Claim 13,
([0032]-[0033]: A user provides a specified keyword to identify files to be transferred). Pajak and Arrasvuori do not teach performing, by the system, the enumerating in response to receiving user input at a second user interface indicative of checking for the group of subfolders of the source folder.
However, Farmer teaches wherein the user input is first user input, and further comprising: performing, by the system, the enumerating in response to receiving user input at a second user interface indicative of checking for the group of subfolders of the source folder ([0029]: A directory display provides two user interfaces for visualizing a hierarchical file system. Fig. 5 illustrates a hierarchical directory panel 503 that comprises buttons for expanding and collapsing nested folders).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pajak and Arrasvuori with Farmer so that the enumerating is performed in response to receiving user input at a second user interface indicative of checking for the group of subfolders of the source folder.
One of ordinary skill in the art would be motivated to do so in order to improve user experience by allowing users to view two different perspectives of a hierarchical file system at the same time (Farmer [0029]).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.M.D./Examiner, Art Unit 2176        

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176